DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure does not teach how an interface having at least one of a graphical user interface, a conversational interface, a voice interface, a projection interface or a control interface is configured to set up the sharpness setting of the pencil sharpener.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Green (2007/0151113) in view of Hori (3,134,365).
Green teaches an apparatus, comprising: 
an interface that receives an indication of a first sharpness setting indicative of a first level of sharpness;
a sharpener device 28 configured to sharpen a pencil, wherein the sharpener device is electrically powered by a first power source (an electrical outlet); wherein the sharpener device is configured to: 
sharpen the pencil to a first sharpness based upon the first sharpness setting received via the interface; and 
sharpen a second pencil to a second sharpness based upon a second sharpness setting indicative of a second level of sharpness, wherein the second sharpness is different than the first sharpness;
a tray 18 configured to collect shavings from the sharpener device; and 
a vacuum device (46 and a vacuum cleaner) configured to apply suction to conduct material from within the tray to a collecting space within the vacuum device, wherein: the material comprises shavings within the tray; and 
the vacuum device is electrically powered by the first power source (vacuum device is hooked up to the same electrical outlet).
See Fig. 4.	
	Green does not teach “an interface that receives an indication of a first sharpness setting indicative of a first level of sharpness; wherein the sharpener device is configured to: sharpen the pencil to a first sharpness based upon the first sharpness setting received via the interface; and  sharpen a second pencil to a second sharpness based upon a second sharpness setting indicative of a second level of sharpness, wherein the second sharpness is different than the first sharpness.”
	Hori teaches  an electric pencil sharper comprising “an interface (36, 31, 38, 37) that receives an indication of a first sharpness setting indicative of a first level of sharpness; wherein the sharpener device is configured to: sharpen the pencil to a first sharpness based upon the first sharpness setting received via the interface; and  sharpen a second pencil to a second sharpness based upon a second sharpness setting indicative of a second level of sharpness, wherein the second sharpness is different than the first sharpness.”
	See Figs. 2 and 10A-B.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the apparatus in Green such that it has an interface and a pencil sharpener configured to sharpen pencils to multiple desired sharpness as taught by Hori so that a user can sharpen pencils to multiple sharpness levels.
	Regarding claim 3, the interface comprising at least a graphical user interface (39, 38, 37), a control interface 31, or a projection interface.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Green (2007/0151113) in view of Hori (3,134,365) as applied to claim 1 above, and further in view of Schumacher (2017/0190207).
Regarding claim 2, Green teaches the invention substantially as claimed except for the sharpener device having a shutter device coupled to an opening of the sharpener device.
Schumacher teaches a sharpener device having a shutter device (152, 162, 172) coupled to an opening of the sharpener device for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  See Figs. 1-2.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the sharpener in Green a shutter device as taught by Schumacher for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Green (2007/0151113) in view of Hori (3,134,365) as applied to claim 1 above, and further in view of Schumacher (2017/0190207) as applied to claim 2 above, and further in view of Davidov (2005/0285013), Li-Ming (6,164,573), and Potthoff et al. (2004/0237748), hereinafter Potthoff.
The modified apparatus in Green teaches the invention substantially as claimed except for the apparatus having an electric puncher device powered by the first power source.
Davidov teaches an office equipment assembly having multiple office devices such as pencil sharpener and a paper punch.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Green a puncher device as taught by Davidov for making holes on paper for binding them together.
When the puncher device is provided to the apparatus in Green, the chips from the puncher device are collected by the tray 18.
Davidov does not teach the puncher device being an electric puncher device.
Potthoff teaches an electric puncher device 1 having a tray 13 for collecting chips from a punching process. Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified apparatus in Green an electric puncher device as taught by Potthoff for the convenience of users since they do not need to press an actuator lever of a manual puncher device to activate punches. 
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the sharpener device and the puncher device in the modified apparatus in Green as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748) in view of Green (2007/0151113), Li-Ming (6,164,573), and Davidov (2005/0285013).
Regarding claim 5, Potthoff teaches an apparatus substantially as claimed except for limitations in bolded texts, comprising: 
a hole puncher device 1 configured to punch one or more holes in one or more sheets of paper, wherein the hole puncher device is electrically powered by a first power source (official notice is taken that it is known in the art that electric supplying to a motor 68 from an electrical outlet);
a sharpener device configured to sharpen a pencil, wherein the sharpener device is electrically powered by the first power source;
a tray 13 configured to collect both chips from the hole puncher device and shavings from the sharpener device; and 
a vacuum device configured to apply suction to conduct material from within the tray to a collecting space within the vacuum device, wherein: 
the material comprises chips within the tray; and 
the vacuum device is electrically powered by the first power source.
	See Figs. 1 and 3.
Potthoff does not teach the apparatus having an electrical pencil sharpener powered by the first power source.
Davidov teaches an office equipment assembly having multiple office devices such as pencil sharpener and a paper punch.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a pencil sharpener device as taught by Davidov for sharpening a pencil.
When the sharpener device is provided to the apparatus in Potthoff, the chips from the puncher device and the shavings from the pencil sharpener are collected by the tray 13.
Davidov does not teach the sharpener device being an electric sharpener device.
Green teaches an electric pencil sharpener device.  See Fig. 4.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff an electric pencil sharpener as taught by Green so that a user can conveniently sharpen a pencil due to without rotating the pencil or rotating an actuator of a manual pencil sharpener during a pencil sharpening process.
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the sharpener device and the puncher device in the modified apparatus in Potthoff as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
	Potthoff teaches the invention substantially as claimed except for a vacuum device.
	Green teaches a sharpener device having a vacuum device (46 and a vacuum cleaner) for collecting chips in a tray.  See Fig. 4.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a vacuum device as taught by Green so that users can remove chips without removing the tray.
	The vacuum device can be connected to the same electrical outlet where the apparatus is connected to.
	Regarding claim 6, a plurality of punches 26 are best seen in Fig. 10.  The puncher device can make two holes or four holes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748) in view of Green (2007/0151113), Li-Ming (6,164,573), and Davidov (2005/0285013) as applied to claims 5 and 6 above, and further in view of Murphy (4,421,000).
The modified apparatus in Potthoff teaches the invention substantially as claimed except for each punch being assigned with a light and a controller for activating sets of lights according to punch pattern.
Murphy teaches a puncher device having a plurality of punches 17, wherein each punch is assigned with a light 25 and a controller 22 for setting punch patterns and activating sets of lights according to punch patterns so that a user can identify which punch pattern is being used.  See Figs. 1 and 3.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the puncher device in Potthoff a light 25 assigned to each punch and a controller 22 for setting punch patterns and activating sets of lights according to punch patterns so that a user can identify which punch pattern is being used.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748) in view of Green (2007/0151113), Li-Ming (6,164,573), and Davidov (2005/0285013) as applied to claims 5 and 6 above, and further in view of Davidov (2005/0285013) and Schumacher (2017/0190207).
Potthoff teaches the invention substantially as claimed except for the modified electric pencil sharpener having a shutter device.
Schumacher teaches a sharpener device having a shutter device (152, 162, 172) coupled to an opening of the sharpener device for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  See Figs. 1-2.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the sharpener in Green a shutter device as taught by Schumacher for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748) in view of Green (2007/0151113), Li-Ming (6,164,573), Davidov (2005/0285013), and Hori (3,134,365).
Regarding claim 9, Potthoff teaches an apparatus substantially as claimed except for limitations in bolded texts, comprising: 
an interface that receives an indication of a first sharpness setting indicative of a first level of sharpness;
a hole puncher device 1 configured to punch one or more holes in one or more sheets of paper, wherein the hole puncher device is electrically powered by a first power source (official notice is taken that it is known in the art that electric supplying to a motor 68 from an electrical outlet); and 
a sharpener device configured to sharpen a pencil, wherein the sharpener device is electrically powered by the first power source, wherein the sharpener device is configured to: 
sharpen the pencil to a first sharpness based upon the first sharpness setting received via the interface; and 
sharpen a second pencil to a second sharpness based upon a second sharpness setting indicative of a second level of sharpness, wherein the second sharpness is different than the first sharpness;
a tray 13 configured to collect both chips from the hole puncher device and shavings from the sharpener device.
	See Fig. 3.
	Potthoff does not teach the apparatus having an electrical pencil sharpener powered by the first power source.
Davidov teaches an office equipment assembly having multiple office devices such as pencil sharpener and a paper punch.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a pencil sharpener device as taught by Davidov for sharpening a pencil.
When the sharpener device is provided to the apparatus in Potthoff, the chips from the puncher device is collected by the tray 13.
Davidov does not teach the sharpener device being an electric sharpener device.
Green teaches an electric pencil sharpener device.  See Fig. 4.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff an electric pencil sharpener as taught by Green so that a user can conveniently sharpen a pencil due to without rotating the pencil or rotating an actuator of a manual pencil sharpener during a pencil sharpening process.
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the sharpener device and the puncher device in the modified apparatus in Potthoff as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
Potthoff teaches a tray 13 which can be used for collecting chips from the pencil sharpener device.
Potthoff does not teach “an interface that receives an indication of a first sharpness setting indicative of a first level of sharpness; wherein the sharpener device is configured to: sharpen the pencil to a first sharpness based upon the first sharpness setting received via the interface; and  sharpen a second pencil to a second sharpness based upon a second sharpness setting indicative of a second level of sharpness, wherein the second sharpness is different than the first sharpness.”
	Hori teaches  an electric pencil sharper comprising “an interface (36, 31, 38, 37) that receives an indication of a first sharpness setting indicative of a first level of sharpness; wherein the sharpener device is configured to: sharpen the pencil to a first sharpness based upon the first sharpness setting received via the interface; and  sharpen a second pencil to a second sharpness based upon a second sharpness setting indicative of a second level of sharpness, wherein the second sharpness is different than the first sharpness.”
	See Figs. 2 and 10A-B.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the apparatus in Green such that it has an interface and a pencil sharpener configured to sharpen pencils to multiple desired sharpness as taught by Hori so that a user can sharpen pencils to multiple sharpness levels.
	Regarding claim 10, Potthoff does not teach a vacuum device.
Green teaches a device having a vacuum device (46 and a vacuum cleaner) for collecting chips in a tray.  See Fig. 4.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a vacuum device as taught by Green so that users can remove chip without removing the tray.
	The vacuum device can be connected to the same electrical outlet where the apparatus is connected to.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748) in view of Green (2007/0151113), Li-Ming (6,164,573), Davidov (2005/0285013), and Hori (3,134,365) as applied to claim 9 above, and further in view of Schumacher (2017/0190207).
Green teaches the pencil sharpener device as claimed except for the sharpener device having a shutter device coupled to an opening of the sharpener device.
Schumacher teaches a sharpener device having a shutter device (152, 162, 172) coupled to an opening of the sharpener device for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  See Figs. 1-2.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the sharpener in Green a shutter device as taught by Schumacher for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  
	Potthoff teaches a plurality of punches 26 that can be arranged in patterns. The puncher device can make two holes or four holes.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748) in view of Green (2007/0151113), Li-Ming (6,164,573), Davidov (2005/0285013), Hori (3,134,365) as applied to claim 9 above, and further in view of Schumacher (2017/0190207) as applied to claim 11, and further in view of Murphy (4,421,000).
The modified apparatus in Potthoff teaches the invention substantially as claimed except for each punch being assigned with a light and a controller for activating sets of lights according to punch pattern.
Murphy teaches a puncher device having a plurality of punches 17, wherein each punch is assigned with a light 25 and a controller 22 for setting punch patterns and activating sets of lights according to punch patterns so that a user can identify which punch pattern is being used.  See Figs. 1 and 3.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the puncher device in Potthoff a light 25 assigned to each punch and a controller 22 for setting punch patterns and activating sets of lights according to punch patterns so that a user can identify which punch pattern is being used.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2004/0187218) in view of Davidov (2005/0285013), Green (2007/0151113), Li-Ming (6,164,573), and Hori (3,134,365).
Regarding claim 13, Chen teaches an apparatus substantially as claimed except for limitations in bolded texts comprising:
an interface that receives an indication of a first sharpness setting indicative of a first level of sharpness;
a sharpener device configured to sharpen a pencil, wherein the sharpener device is electrically powered by a first power source, wherein the sharpener device is configured to: 
sharpen the pencil to a first sharpness based upon the first sharpness setting received via the interface; and 
sharpen a second pencil to a second sharpness based upon a second sharpness setting indicative of a second level of sharpness, wherein the second sharpness is different than the first sharpness;
an indentation 13 at a corner of the apparatus; and 
a stapler device 3 overlying the indentation, wherein: the stapler device is configured to couple sheets of paper together by driving a staple through the sheets of paper at a point within the indentation; and 
the stapler device is electrically powered by a first power source (an automatic apparatus is operated by an electrical power source).
	See Fig. 1.
	Chen does not teach the apparatus further having an electrical pencil sharpener.
Davidov teaches an office equipment assembly having multiple office devices such as pencil sharpener, tape dispenser, and a stapler device.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Chen a pencil sharpener as taught by Davidov for sharpening pencils.
Davidov does not teach an electric pencil sharpener.
Green teaches an electric pencil sharpener device for sharpening pencils.  See Fig. 4.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Chen an electric pencil sharpener as taught by Green so that a user can conveniently sharpen a pencil due to without rotating the pencil or rotating an actuator of a manual pencil sharpener during a pencil sharpening process.
The modified apparatus of Chen does not the pencil sharpener device and the stapler device sharing the same power source.
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the sharpener device and the stapler device in the modified apparatus in Chen as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
The modified pencil sharpener as taught by Green does not teach “an interface that receives an indication of a first sharpness setting indicative of a first level of sharpness; wherein the sharpener device is configured to: sharpen the pencil to a first sharpness based upon the first sharpness setting received via the interface; and  sharpen a second pencil to a second sharpness based upon a second sharpness setting indicative of a second level of sharpness, wherein the second sharpness is different than the first sharpness.”
	Hori teaches  an electric pencil sharper comprising “an interface (36, 31, 38, 37) that receives an indication of a first sharpness setting indicative of a first level of sharpness; wherein the sharpener device is configured to: sharpen the pencil to a first sharpness based upon the first sharpness setting received via the interface; and  sharpen a second pencil to a second sharpness based upon a second sharpness setting indicative of a second level of sharpness, wherein the second sharpness is different than the first sharpness.”
	See Figs. 2 and 10A-B.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the apparatus in Green such that it has an interface and a pencil sharpener configured to sharpen pencils to multiple desired sharpness as taught by Hori so that a user can sharpen pencils to multiple sharpness levels.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2004/0187218) in view of Davidov (2005/0285013), Green (2007/0151113), Li-Ming (6,164,573), and Hori (3,134,365) as applied to claim 13 above, and further in view of Schumacher (2017/0190207).
Regarding claim 14, Green teaches the invention substantially as claimed except for the sharpener device having a shutter device coupled to an opening of the sharpener device.
Schumacher teaches a sharpener device having a shutter device (152, 162, 172) coupled to an opening of the sharpener device for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  See Figs. 1-2.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the sharpener in Green a shutter device as taught by Schumacher for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  
	Regarding claim 15, the modified apparatus in Chen does not teach a tray for collecting shavings from the pencil sharpener and a vacuum for collecting shavings from the tray.
	Green teaches a pencil sharpener having a tray 18 for collecting shavings from the pencil sharpener and a vacuum device (46 and a vacuum cleaner)  for collecting shavings from the tray.  See Fig. 4.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified apparatus in Chen a tray and a vacuum device as taught by Green for collecting shavings.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2004/0187218) in view of Davidov (2005/0285013), Green (2007/0151113), Li-Ming (6,164,573), and Hori (3,134,365) as applied to claim 13 above, and further in view of Schumacher (2017/0190207) as applied to claims 14 and 15 above, and further in view of Potthoff et al. (2004/0237748).
The modified apparatus in Chen teaches the invention substantially as claimed except for an electric puncher device powered by the first power source.
Davidov teaches an office equipment assembly having multiple office devices such as a pencil sharpener, a stapler,  and a paper punch.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Chen a puncher device as taught by Davidov for making holes on paper for binding them together.  
Davidov does not teach the puncher device being an electric puncher device.
Potthoff teaches an electric puncher device. Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified apparatus in Chen an electric puncher device for the convenience of users since they do not need to press an actuator lever of a manual puncher device. The chips from the puncher device are collected by the tray taught by Chen or Potthoff.
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the sharpener device, the stapler device, and the puncher device in the modified apparatus in Chen as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748)  in view of Davidov (2005/0285013), Chen (2004/0187218), Green (2007/0151113), Li-Ming (6,164,573), and Murphy (4,421,000).
Regarding claim 17, Potthoff teaches an apparatus substantially as claimed except for limitations in bolded texts, comprising: 
a hole puncher device 1 configured to punch one or more holes in one or more sheets of paper, wherein the hole puncher device is electrically powered by a first power source (official notice is taken that it is known in the art that electric supplying to a motor 68 from an electrical outlet); 
a plurality of lights, wherein each light of the plurality of lights is associated with a punch of a plurality of punches of the hole puncher device; 
a controller configured to: 
activate a set of lights, associated with a set of punches, of the plurality of lights responsive to a first hole configuration setting of the hole puncher device corresponding to the first hole configuration, wherein activation of the first set of lights is indicative of the first hole configuration; and 
responsive to detecting passage of a cancel period of time after the activation of the set of lights, cause the hole puncher device to perform a hole punch operation;
an indentation at a corner of the apparatus; and 
a stapler device overlying the indentation, wherein: 
the stapler device is configured to couple sheets of paper together by driving a staple through the sheets of paper at a point within the indentation; and 
the stapler device is electrically powered by the first power source.
	See Figs. 1 and 3.
The modified apparatus in Potthoff teaches the invention substantially as claimed except for each punch being assigned with a light and a controller for activating sets of lights according to punch pattern.
Murphy teaches a puncher device having a plurality of punches 17, wherein each punch is assigned with a light 25 and a controller 22 for setting punch patterns and activating sets of lights according to punch patterns so that a user can identify which punch pattern is being used.  See Fig. 1.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the puncher device in Potthoff a light 25 assigned to each punch and a controller 22 for setting punch patterns and activating sets of lights according to punch patterns so that a user can identify which punch pattern is being used.
Potthoff does not teach the apparatus having a stapler device with an indentation at a corner of the apparatus.
Davidov teaches an office equipment assembly having multiple office devices such as a hole puncher device and a stapler device.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a stapler device as taught by Davidov for stapling sheets of paper together.
Davidov does not teach an electric stapler device.
Chen teaches a stapler device comprising:
an indentation 13 at a corner of the apparatus; and 
a stapler device 3 overlying the indentation, wherein: the stapler device is configured to couple sheets of paper together by driving a staple through the sheets of paper at a point within the indentation; and 
the stapler device is electrically powered by a first power source (an automatic apparatus is operated by an electrical power source).
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff an electric stapler device as taught by Chen for automatically stapling sheets of paper.
	The modified apparatus in Potthoff does not the puncher device and the stapler device powered from the first power source.
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the stapler device and the puncher device in the modified apparatus in Potthoff as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
	Regarding claim 18, Potthoff teaches the puncher device having a tray 13 for collecting chips during a punching process.
	The modified apparatus does not teach vacuum device.
Green teaches a device having a vacuum device (46 and a vacuum cleaner) for collecting chips in a tray.  See Fig. 4.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a vacuum device as taught by Green so that users can remove chip without removing the tray.
	Regarding claim 19, a plurality of punches 26 are best seen in Fig. 10 in Potthoff.  The puncher device can make two holes or four holes.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748)  in view of Davidov (2005/0285013), Chen (2004/0187218), Green (2007/0151113), Li-Ming (6,164,573), and Murphy (4,421,000) as applied to claims 17-19 above, and further in view of Schumacher (2017/0190207).
	Regarding claim 20, Potthoff does not teach the apparatus having an electrical pencil sharpener powered by the first power source.
Davidov teaches an office equipment assembly having multiple office devices such as pencil sharpener and a paper punch.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a pencil sharpener device as taught by Davidov for sharpening a pencil.
When the sharpener device is provided to the apparatus in Potthoff, the chips from the puncher device is collected by the tray 13.
Davidov does not teach the sharpener device being an electric sharpener device.
Green teaches an electric pencil sharpener device.  See Fig. 4.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff an electric pencil sharpener as taught by Green so that a user can conveniently sharpen a pencil due to without rotating the pencil or rotating an actuator of a manual pencil sharpener during a pencil sharpening process.
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the sharpener device and the puncher device in the modified apparatus in Potthoff as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
Green teaches the invention substantially as claimed except for the sharpener device having a shutter device coupled to an opening of the sharpener device.
Schumacher teaches a sharpener device having a shutter device (152, 162, 172) coupled to an opening of the sharpener device for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  See Figs. 1-2.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the sharpener in Green a shutter device as taught by Schumacher for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect to claim 1, Hori reference is introduced to teach a pencil sharpener having an interface so that a user can adjust sharpness levels of the pencils.
Regarding Applicant’s argument with respect to claims 5, 9, 13, and 17, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, in claim 5, Potthoff teaches a puncher device having a tray for collecting waste, Green teach a pencil sharpener having a vacuum device for collecting waste without removing a waste tray, Davidov teaches combining multiple office devices in an office assembly for serving multiple purposes, and Li-Ming teach a single power source for supplying power to individual office device.  Clearly, the combination of Potthoff, Green, Davidov, and Li-Ming teaches all the limitations of claim 5. The same reasoning applies to claims 9, 13, and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pencil sharpeners with an interface device are cited in form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724